DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after June 3rd, 2021 has been entered. Claims 1-20 were pending. Claims 1, 2, and 11 have been amended. Claims 8-10 have been canceled. Thus, claims 1-7 and 11-20 are currently pending.  Applicant’s amendment to the claims has remedied the objections set forth in the Non-Final Action mailed January 6th, 2021.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The term “insulating flange” in the context of “interrupting a direct electrical conduction path” has been interpreted as any portion or outcrop of the lead that interrupts a direct electrical conduction path.
The term(s) “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 11-20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (US Publication 2010/0331938 A1) herein after Sommer in view of Klimovitch et al. (US Publication 2016/0250483 A1).
Regarding claim 1, Sommer teaches a lead for a cancer treatment (lead 38) system comprising: a lead body having a proximal end and a distal end (lead body 40 with proximal end 40A and distal end 40B), the lead body comprising one or more conductors disposed within the lead body and providing electrical communication (Para [0062] “the one or more conductors within lead body 40 that electrically couple electrodes 46, 48, 50 to the therapy module within IMD 14”); and an insulating material disposed circumferentially about and along the lead body over the one or more conductors (fig. 4 and Para [0070] “FIG. 4 is a conceptual is a conceptual diagram illustrating a distal portion of lead 74 including reinforcement member 76 and insulating member 78. Reinforcement member 76 and insulating member 78 extend axially over lead body 64, and insulating member 78 define 
However, Klimovitch in an insulated implantable medical device, an implantable medical device with one or more first zones and one or more second zones (fig. 7 insulating cover 604 and second zone thinned area 614; Para [0061] “The IMD 600 includes a housing 602, such as a can or case, that provides a single, electrically common structure that acts as a single electrode”; examiner has interpreted the conducting material as the housing 602; Also see para [0062], para [0064], and para [0066]), wherein the insulating material disposed over the one or more conductors in the first zones is thicker than the insulating material disposed over the one or more conductors in the second zones (fig. 7 and para [0062], para [0064], and para [0066]); wherein the second zones comprise at least a portion of the one or more conductors and at least a portion of the insulating material to form an electric field generating electrode configured to generate one or more electric fields at or near a site of a cancerous tumor (Para [0064] “A thinned area 614 may be formed in the insulating cover 604 at another area over the housing 602. The thinned area 614 may have a thickness 616 that is less than a thickness 618 of a main portion of the insulating cover 604. The thinned area 614 may provide a separate and distinct sub-electrode”); and wherein the portion of the insulating material disposed about the one or more conductors in the second zones is configured to manipulate a strength or direction of the one or more electric fields conducted by the second zones (Para [0064] “The reduced area 614 affects a communication vector of a communication signal (such as one or more transmit or receive signals) of the IMD 600. The thickness 616 may be varied depending on a desired direction of the communication vector” and Para [0073] “embodiments of the present disclosure provide an IMD that includes a single housing covered by an insulating cover having varying thickness throughout. The IMD provides electrical diversity without the need for separate and distinct electrodes. Instead, the housing provides a single electrode with sub-electrodes defined through openings and/or thinned areas formed through the insulating cover”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventor to have modified the lead of Sommer to further include the device with one or more first zones and one or more second zones wherein the insulating material disposed over the one or more conductors in the first zones is thicker than the insulating material disposed over the one or more conductors in the second zones, wherein the second zones comprise at least a portion of the one or more conductors and at least a 
Regarding claim 4, Sommer in view of Klimovitch further discloses wherein at a site of each second zone, the insulating material is disposed asymmetrically in thickness around a diameter of the lead body (fig. 7 depicts a transverse cross-sectional view of a conductor with a thickness disposed asymmetrically around the diameter of the body of the conductor. See element 604 and element 614 depicting this asymmetric disposition of insulated material around the conductor). 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Klimovitch, as applied to claim 1, and further in view of Lee et al. (US 2015/0134022 A1) herein after Lee.
Regarding claim 2, Sommer in view of Klimovitch disclose the lead of claim 1, but do not explicitly disclose that it further comprises an insulating flange disposed circumferentially on an 
However, Lee discloses, in a similar application, an insulating flange disposed circumferentially on an exterior surface of the lead body, the insulating flange comprising an insulating material and configured to interrupt a direct electrical conduction path between a second zone and a different second zone, wherein the second zone and the different second zone function as electrodes (Para [0069] “Passive, or type-2 electrodes 140-t2 besides being preferably made with supercapacitors, their surface is covered by an insulating layer, which, in the main embodiment is made of silicon oxide. It is worth to mention that passive electrodes may be simple metallic surfaces covered by an insulating layer, totally similar to active electrodes, just that they do not function as well. Passive, type-2 electrodes are unable to inject current into the surrounding tissues, but when set at fixed electric potentials (voltages) they do change the shape of the electric field in the neighborhood of the piquita, therefore changing the paths of the injected currents”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Sommer in view of Klimovitch to further include change the shape of the electric field as described by Lee as a way to conform the electric field such that it has increased efficacy in treating the tumor. 
Regarding claim 3, Sommer further teaches wherein the direct electrical conduction path is a straight-line electrical conduction path.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Klimovitch, as applied to claim 1, and further in view of Palti (US 2005/0209642 A1).
Regarding claim 5, Sommer in view of Klimovitch disclose the lead of claim 1, but do not explicitly teach that the thickness of the material over the one or more second zones is less than 10 µm. 
However, Palti discloses, in a similar application, wherein the thickness of the insulating material over the one or more second zones is less than 10 µm (Para [0093] “In order to achieve the desirable features of the isolects 230, the dielectric coating of each should be very thin, for example from between 1-50 microns”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead Sommer in view of Klimovitch to further include that the material over the one or more second zones is less than 10 µm as disclosed by Palti as a way to provide some insulation while still allowing the material to be thin enough to allow a desired amount of charge be dissipated. 
Regarding claim 6, Sommer in view of Klimovitch disclose the lead of claim 1, but do not explicitly teach that the thickness of the material over the one or more first zones is greater than 10 µm. 
However, Palti discloses, wherein the thickness of the insulating material over the one or more first zones is greater than 10 µm
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lead of Sommer in view of Klimovitch to further include that the material over the one or more first zones is greater than 10 µm as disclosed by Palti as a way to provide insulation such that unwanted electric charge is not dissipated to non-target zones. 
Regarding claim 7, Sommer in view of Klimovitch disclose the lead of claim 1, but do not explicitly teach wherein the insulating material over the one or more first zones is different than the insulating material over the one or more second zones.
However, Palti discloses the use of many different materials that can be used in combination in paragraph [0093]. This suggestion along with the intended differences between the different zones, it would have been obvious to make the modification of having each zone contain a different material as suggested by Palti as a design choice with a rationale of using a particular material in each region to achieve an intended purpose such as a desired dielectric constant. 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Klimovitch and Glukhovsky et al. (US Publication 2010/0198298 A1) herein after Glukhovsky.
Regarding claims 11-13, Sommer teaches Application Number: 16/167,079Docket No.: 115.0283USU1implanting a lead within a patient (Para [0005] “directed to medical systems including at least one medical lead, e.g., an implantable medical lead”), the lead comprising a lead body having a proximal end and a distal end (lead body 40 with proximal end 40A and distal end 40B), the lead body comprising one or more conductors disposed within the lead body and providing electrical communication (Para and an insulating material disposed circumferentially about and along the lead body over the one or more conductors (fig. 4 and Para [0070] “FIG. 4 is a conceptual is a conceptual diagram illustrating a distal portion of lead 74 including reinforcement member 76 and insulating member 78. Reinforcement member 76 and insulating member 78 extend axially over lead body 64, and insulating member 78 define aperture 80 to selectively expose portions of one or more electrodes (not shown) carried on lead body 64, as described herein”), wherein the lead body comprises one or more first zones and one or more second zones (See annotated fig. 2A-2C below), and each second zone comprising at least a portion of the one or more conductors and at least of portion of the insulating material to form an electric field generating electrode
However, Klimovitch discloses wherein an implantable medical device with one or more first zones and one or more second zones (Klimovitch fig. 7 insulating cover 604 and second zone thinned area 614; Para [0061] “The IMD 600 includes a housing 602, such as a can or case, that provides a single, electrically common structure that acts as a single electrode”; examiner has interpreted the conducting material as the housing 602; Also see para [0062], para [0064], and para [0066]), wherein the insulating material disposed over the one or more conductors in the first zones is thicker than the insulating material disposed over the one or more conductors in the second zones (fig. 7 and para [0062], para [0064], and para [0066]); each second zone comprising at least a portion of the one or more conductors and at least a portion of the insulating material to form an electric field generating electrode (Para [0064] “A thinned area 614 may be formed in the insulating cover 604 at another area over the housing 602. The thinned area 614 may have a thickness 616 that is less than a thickness 618 of a main portion of the insulating cover 604. The thinned area 614 may provide a separate and distinct sub-electrode”); and wherein the portion of the insulating material disposed about the one or more conductors in the second zones is configured to manipulate a strength or direction of the one or more electric fields conducted by the second zones (Para [0064] “The reduced area 614 affects a communication vector of a communication signal (such as one or more transmit or receive signals) of the IMD 600. The thickness 616 may be varied depending on a desired direction of the communication vector” and Para [0073] “embodiments of the present disclosure provide an IMD that includes a single housing covered by an insulating cover having varying thickness throughout. The IMD provides electrical diversity without the need for separate and distinct electrodes. Instead, the housing provides a single electrode with sub-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed inventor to have modified the lead of Sommer to further include a method for treating a cancerous tumor, wherein the lead body comprises one or more first zones and one or more second zones, and where in the insulating material over the one or more first zones is thicker than the insulating material disposed over the one or more conductors in the second zones, each second zone comprising at least a portion of the one or more conductors and at least a portion of the insulating material to form an electric field generating electrode configured to generate one or more electric fields at or near the site of a cancerous tumor; generating one or more electric fields at or near the site of a cancerous tumor from the one or more electric generating electrodes; and wherein the portion of the insulation material disposed about the one or more conductors in the second zones is configured to manipulate the strength or direction of the one or more electric fields conducted by the second zones as disclosed by Klimovitch because the use of an insulated cover of varying thickness over different zones of the conductor of the implantable medical lead of Sommer would have created an improvement of preventing the lead, during insertion or movement with the insulated sheath, from protruding from the openings of the sheath of Sommer. Furthermore, the use of an insulated sheath that covers the current producing electrodes/conductor would provide protection for the lead from bodily fluids or tissue ingrowth. 
Furthermore, Glukhovsky discloses a method of treating a cancerous tumor (Para [0115] “Systemic pain Cancer pain, terminal illness pain”), configured to generate one or more electric fields at or near the site of a cancerous tumor; generating one or more electric fields at or near the site of a cancerous tumor from the one or more electric field generating electrodes (Para [0115] “Systemic pain Cancer pain, terminal illness pain” and Para [0113]) and generating one or more electric fields at or near the site of a cancerous tumor from the one or more electric field generating electrodes (Para [0115] “Systemic pain Cancer pain, terminal illness pain” and Para [0113]), comprises a coiled electrode in electrical communication with at least one of the one or more conductors (Para [0164] “FIG. 15B illustrates a lead 66 having a conductive pick-up coil electrode 68 with insulating backing 76”: the coiled electrode is in electrical communication with the conductor lead. The coiled electrode portion of the device is considered to be a second zone), wherein the coiled electrode is implanted subcutaneously (Para [0007] “The present invention relates to improvements to an implant, system and method using passive electrical conductors which route electrical current to either external or implanted electrical devices, to multiple target body tissues and to selective target body tissues”: implant system is implanted subcutaneously therefore the coiled electrode is also implanted subcutaneously).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Sommer in view of Klimovitch to further include a method of treating a cancerous tumor, configured to generate one or more electric fields at or near the site of a cancerous tumor and generating one or more electric fields at or near the site of a cancerous tumor from the one or more electric field generating electrodes, 
Regarding claim 14, Sommer in view of Klimovitch further discloses wherein at a site of each second zone, the insulating material is disposed asymmetrically in thickness around a diameter of the lead body (fig. 7 depicts a transverse cross-sectional view of a conductor with a thickness disposed asymmetrically around the diameter of the body of the conductor. See element 604 and element 614 depicting this asymmetric disposition of insulated material around the conductor). 
Claim 15, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Klimovitch and Glukhovsky, as applied to claim 14 above, and further in view of Giladi et al. (US Publication 2017/0281934 A1) herein after Giladi.
Regarding claim 15, Sommer in view of Klimovitch and Glukhovsky disclose the method of claim 14, but do not explicitly teach the one or more electric fields comprising applied electric field strengths selected from a range of between 1 V/cm to 10 V/cm.
However, Giladi discloses, in a similar application, the one or more electric fields comprising applied electric field strengths selected from a range of between 1 V/cm to 10 V/cm
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Sommer in view of Klimovitch and Glukhovsky to further include that the applied electric field strength is selected from a value within a range between 1 V/cm and 10 V/cm as disclosed by Giladi as a way to provide cancer treatment method that works to prevent the tumor from growing.
Regarding claim 16, Sommer in view of Klimovitch and Glukhovsky disclose the method of claim 11, but do not explicitly teach that the one or more electric fields are delivered at one or more frequencies selected from a range of between 100kHz and 300kHz.
However, Giladi discloses the one or more electric fields delivered at one or more frequencies selected from a range of between 100 kHz to 300 kHz (Para [0046] “More specifically, the Optune.RTM. field generator unit always outputs a frequency that was preselected based on its anti-mitotic effect on the relevant cancer (i.e., 200 kHz in the context of glioblastoma)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Sommer in view of Klimovitch and Glukhovsky to further include the one or more electric fields delivered at one or more frequencies selected from a range of between 100 kHz to 300 kHz as disclosed by Giladi as a way to preselect a frequency that fits a particular cancer in order to improve treatment. 
Regarding claim 18, Sommer in view of Klimovitch and Glukhovsky disclose the method of claim 11, but do not explicitly teach wherein the electric field is delivered to the site of a cancerous tumor along more than one vector.
However, Giladi discloses wherein the electric field is delivered to the site of a cancerous tumor along more than one vector (Para [0011] “the first AC electric field is imposed in the target region in a first direction for a first portion of the first interval of time, the first AC electric field is imposed in the target region in a second direction for a second portion of the first interval of time”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Sommer in view of Klimovitch and Glukhovsky to further include that the electric field is delivered to the site of a cancerous tumor along more than one vector as disclosed by Giladi as a way to treat the tumor in a structured way that has both magnitude and direction.
Regarding claims 19 and 20, Sommer in view of Klimovitch and Glukhovsky, and Giladi disclose the method of claim 18. Giladi further discloses claim 19: wherein the electric field is delivered to the site of a cancerous tumor along at least two vectors with spatial diversity between the two vectors (Para [0011] “the first AC electric field is imposed in the target region in a first direction for a first portion of the first interval of time, the first AC electric field is imposed in the target region in a second direction for a second portion of the first interval of time) and claim 20: wherein the electric field is delivered to the site of a cancerous tumor along at least two vectors, wherein the vectors are disposed at an angle with respect to one another of at least 10 degrees (Para [0011] “the first AC electric field is imposed in the target region in a first direction for a first portion of the first interval of time, the first AC electric field is imposed in the target region in a second direction for a second portion of the first interval of .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Klimovitch and Glukhovsky, as applied to claim 11, and further in view of Hebb et al. (WO 2016/179712 A1 as referenced by US 2018/0289954 A1) herein after Hebb.
Regarding claim 17, Sommer in view of Klimovitch and Glukhovsky disclose the method of claim 11, but do not explicitly teach wherein the one or more electric fields are generated using currents ranging from 20 mAmp to 500 mAmp.
However, Hebb discloses, in a similar application, wherein the one or more electric fields are generated using currents ranging from 20 mAmp to 500 mAmp (Para [0013] “In one embodiment of the IMT method of the first embodiment, the continuous, alternating or pulsed electric stimulation is applied at about 0.1 milli-amps (mA) to about 4 amps (A)”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Sommer in view of Klimovitch and Glukhovsky to further include that the electric fields are generated using currents ranging from 20mA to 500mA as disclosed by Hebb as a way to provide a current that will induce an electric field, but also remain relatively harmless to the individual. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792